MEMORANDUM **
Christopher Isaac Simmons appeals pro se the district court’s summary judgment of his 42 U.S.C. § 1983 action for inadequate medical care. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s order granting summary judgment. Balint v. Carson City, Nev., 180 F.3d 1047, 1050 (9th Cir.1999). We affirm.
Because Simmons’ deliberate indifference claims amounted to a difference of opinion as to whether to perform surgery or to continue conservative treatment, the district court did not err in granting summary judgment to Drs. Hambly and *919Sheehy. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
The district court did not abuse its discretion in denying Simmons’ motion to vacate its previous order granting summary judgment to Dr. Hambly. See Minnesota Mut. Life Ins. Co. v. Ensley, 174 F.3d 977, 987 (9th Cir.1999).
The district court did not abuse its discretion in denying Simmons’ motion for leave to amend the complaint and motion for reconsideration of that denial because of undue delay, failure to state claims against new and previously dismissed defendants, and the likelihood of prejudice to all defendants. See M/V Am. Queen v. San Diego Marine Constr. Corp., 708 F.2d 1483, 1492 (9th Cir.1983).
Because Simmons failed to show exceptional circumstances, the district court did not abuse its discretion in denying appointment of counsel. See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990).
Appellee Sheehy’s objection to Exhibit A of appellant’s reply brief is granted. To the extent appellant requests that new evidence be accepted into the record, appellant’s “notice of recent diagnostic study” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.